DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/3/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2021.
Claims 1-14 and 21 are under consideration in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
  According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claim is first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or 
Second, the claim is assessed to determine if it is directed to a judicial exception under step 2A.  Under 2019PEG, “directed to” is determined via a two-prong inquiry: (1) Does the claim recite a law of nature, a product of nature, a natural phenomenon, or an abstract idea; and (2) Does the claim recite additional element(s) that integrate the judicial exception into a practical application.  The phrase, “integration of a practical application”, requires the presence of an additional claim element(s) or a combination thereof to apply, rely on or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception, such that the claim does not monopolize the judicial exception. (See MPEP § 2106.05 for examples of integration of practical application).  
Regarding the first prong (1), claims 14 and 21 are directed to “an epithelial cell-like cell”.  The claims do not specify the manner in which the cells are “like” an epithelial cell.  As such, given its broadest reasonable interpretation, “an epithelial cell-like cell” is interpreted as a cell that is identical to an intestinal epithelial cell in the body.  As such, the breadth of the claims encompasses an intestinal epithelial cell found in the body, which is a product of nature.  Thus, the first prong of the inquiry demonstrates that claims 14 and 21 recite a judicial exception because the claims recite a product of nature.  
Regarding the second prong (2), claim 14 further recites a process by which the cell is obtained.  The recited method describes the means by which the cell population 
Third, if a judicial exception is present in the claim, it is further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  Claim 14 specifies that the intestinal epithelial cell-like cell is made by differentiating induced pluripotent stem (iPS) cells into endoderm-like cells and then into intestinal epithelial-like cell using small molecule inhibitors.  Since the cells are forced to change cell type via small molecule inhibitors and the iPS cells are not required to have any modification that would impart a structural distinction to the starting material cell.  The resultant intestinal epithelial cell-like cell is structurally and functionally indistinguishable from an intestinal epithelial cell found in nature.  As such, claim 14 does not recite any additional elements or steps that markedly distinguish the claimed cell product from its natural counterpart.  Claim 21 specifies that the cells of claim 14 
In conclusion, claims 14 and 21 do not meet all the requirements of the 2019PEG and therefore deemed patent ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 21 are rejected under 35 U.S.C. 101 because the breadth of the claims encompass a human organism.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 14 and 21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 

Claim 21 recites, “a cell preparation” comprising the cell of claim 14.  The claim does not specify the structural elements of the cell preparation.  As such, the breadth of the cell preparation can be a human comprising the cells of claim 14.
Thus the claims are also deemed patent ineligible because the breadth of the claims encompass a human organism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014 (WO2014 A1 corresponding to machine translation for JP 6296399 B as stated in the IDS dated 9/7/2018).
Regarding claim 1, WO2014 expressly discloses a method for differentiating iPSCs into intestinal epithelial cells comprising differentiating iPSC into endoderm-like cells; differentiating the endoderm-like cells into intestinal stem-like cells; and differentiating the intestinal stem-like cells into intestinal epithelial cell-like cells by culturing in the presence of a MEK inhibitor, a DNA methylase inhibitor, a TGF-beta 
Regarding claim 2, WO2014 expressly discloses a period of culture of 7-30 days (p. 1, claim 3).  Thus expressly discloses the limitations of claim 2.
Regarding claim 3, WO2014 discloses the limitations of step C (c-1) and (c-2) as described above and [0033] on page 15 of the translation.
Regarding claim 4, WO2014 discloses step 3 incubation period is for 4 to 30 days, more preferably 10 to 20 days ([0034] on page 15 of the translation), which discloses a species of c-1 3 to 15 days.
Regarding claims 6 and 7, these claims are discloses as described above.
Regarding claim 10, WO2014 discloses PD98059, 5-aza-2’-deoxycytidine, and A-83-01 ([0032], p. 15 of translations).  
Regarding claim 11, WO2014 discloses culturing the iPS cells in activin A to produce endoderm-like cells ([0020] on page 12 of the translation).
Regarding claim 12, WO2014 discloses culturing the endoderm-like cells with FGF2 ([0023] page 13 of translation).  

Regarding claim 14 and 21, WO2014 discloses that the resultant cell product of the method is a cell preparation comprising intestinal epithelial cell-like cells as discussed above.
In conclusion, the prior art of WO2014 anticipates the claims because it expressly or inherently discloses all of the limitations of the claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 9 recites the limitation "the cAMP-degrading enzyme inhibitor" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Base claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wells (US2017/0292116 A1 effectively filed:10/17/2014).
Regarding claim 14, Wells discloses an in vitro human intestinal organoid comprising intestinal epithelial cell-like cells derived from iPSC ([0007]; and Figure 1).  As such, Wells expressly discloses all of the structural limitations of claim 14.  It is acknowledged that Wells discloses a different method of making the claimed cell product.  However, the method does not impart any structural elements that distinguish the resultant cells from the claimed cell.  As such, Wells discloses all the required limitations of claim 14.
“Where, as here, the claimed and prior art products are identical or substantially In re Ludtke). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685  (1972)).” “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” See also MPEP 2113.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971), Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) and MPEP 2112.01.
Regarding claim 21, as discussed above, Wells discloses an in vitro culture that meets the limitations of a cell preparation comprising the claimed intestinal epithelial cell-liked cells.
In conclusion, the prior art of Wells anticipates the claimed product because it expressly discloses all of the structural limitations of the claimed product.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) AND 102(a)(2) as being anticipated by Kamb (US2015/0201588 A1 Pub date:7/23/2015; effectively filed: 2/22/2012).
	Regarding claim 14, Kamb discloses intestinal epithelial-like cells derived from monkey and human iPS cells ([0222]-[0226]).  Kamb describes a different differentiation method to arrive at the intestinal epithelial-like cells.  However, the cells of Kamb are structurally identical to the cells of the instant claim.  Thus Kamb expressly discloses all the required structural limitations of the claims.
	Regarding claim 21, the cells are produced in culture as described above.  As such, Kamb expressly discloses all the structural limitations of a cell preparation as claimed.
In conclusion, the prior art of Kamb anticipates the claimed product because it expressly discloses all of the structural limitations of the claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

(1)  Claims 1, 14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, and 18 of copending Application No. 17/158,797 (reference application). Although the claims at issue are not identical, the instant and copending claims have overlapping, non-mutually exclusive scope.
Regarding instant claim 1, copending claims 3 and 4 teach a method of producing intestinal epithelial cell-like cells by differentiating pluripotent stem cells into intestinal stem cells and further culturing the stem cells in the presence of inhibitors of MEK, DNA methylation, and TGF beta receptor, EGF, and a cAMP activator.  The instant claim more narrowly specifies differentiating iPS cells into endoderm-like cells and then into intestinal stem cell.  However, at the time of effectively filing, an artisan understood that iPS cells are a well-known and desired species of pluripotent stem cells for use in differentiation methods.  Further, it was also established in the art, that differentiation of pluripotent stem cells to intestinal stem cells has an intermediate linage of definitive endoderm prior to arriving at intestinal stem cells.  As such, the instant 
Regarding instant claims 14 and 21, the intestinal epithelial cell-like cells of copending claim 18 is structurally identical to those of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2)  Claims 1-14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-13, and 16 of copending Application No. 16/988,145(reference application). Although the claims at issue are not identical, the instant and copending claims have overlapping, non-mutually exclusive scope.
Regarding instant claim 1, copending claim 1 teaches a method of producing intestinal epithelial cell-like cells by differentiating pluripotent stem cells into intestinal stem cells and further culturing the stem cells in the presence of inhibitors of MEK, DNA methylation, and TGF beta receptor, EGF, and a cAMP activator.  The instant claim more narrowly specifies differentiating iPS cells into endoderm-like cells and then into intestinal stem cell.  However, at the time of effectively filing, an artisan understood that iPS cells are a well-known and desired species of pluripotent stem cells for use in differentiation methods.  Further, it was also established in the art, that differentiation of pluripotent stem cells to intestinal stem cells has an intermediate linage of definitive endoderm prior to arriving at intestinal stem cells.  As such, the instant claims are an 
Regarding instant claim 2, copending claim 3 has identical claim language as the instant claim.  As such, copending claim 3 and instant claim 2 are obvious variants for reasons discussed above.
Regarding instant claim 3, copending claim 4 has identical claim language as the instant claim.  As such, copending claim 4 and instant claim 3 are obvious variants for reasons discussed above.
Regarding instant claim 4, copending claim 5 recites similar variants in culture timing and thus are obvious variants of each other.
Regarding instant claim 5, copending claim 7 recites almost identical claim language.  As such, the instant and copending claims are obvious variants of each other.
Regarding instant claim 6, copending claim 10 recites almost identical claim language.  As such, the instant and copending claims are obvious variants of each other.
Regarding instant claim 7, copending claim 11 recites almost identical claim language.  As such, the instant and copending claims are obvious variants of each other.
Regarding instant claim 8, copending claim 8 and the instant claim both specify 8-Br-cAMP.
Regarding instant claim 9, copending claim 9 and the instant claim both specify IBMX.
Regarding instant claim 10, copending claim 12 and the instant claim both specify the same inhibitors.

Regarding instant claims 14 and 21, copending claim 16 discloses structurally identical cells to that of instant claim 14 and 21, produced by a method that is an obvious variant of that recited in instant claims14 and 21.  As such, instant claims 14 and 21 and copending claim 16 are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 19/988,145 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632